NOT DESIGNATED FOR PUBLICATION

                                              No. 123,577

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          STATE OF KANSAS,
                                              Appellee,

                                                    v.

                                      MARVIN M. NICKLES JR.,
                                           Appellant.


                                   MEMORANDUM OPINION


        Appeal from Sedgwick District Court; JEFFREY SYRIOS, judge. Opinion filed June 10, 2022.
Affirmed in part, sentences vacated, and case remanded with directions.


        Korey A. Kaul, of Kansas Appellate Defender Office, for appellant.


        Matt J. Maloney, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before SCHROEDER, P.J., GREEN and GARDNER, JJ.


        PER CURIAM: Marvin M. Nickles Jr. appeals the denial of his motion to withdraw
his no-contest pleas prior to sentencing for aggravated domestic battery in three cases
consolidated for trial, resulting in the imposition of consecutive sentences for his three
cases on the same day. Nickles argues (1) the district court abused its discretion in
denying his presentence motion to withdraw his pleas and (2) his sentences are
unconstitutional as applied. We are unpersuaded by Nickels' first argument. But we
agree, based on recent decisions from our court, Nickles is correct that K.S.A. 2020 Supp.
21-6819(b)(4), as applied, violated his equal protection rights. Thus, we affirm the district


                                                    1
court's denial of Nickles' motion to withdrawal his pleas, but we vacate his sentences and
remand for resentencing.


                                           FACTS


         Between June and August 2018, the State charged Nickles with multiple crimes in
three separate cases. In the first case, the State charged Nickles with three counts of
aggravated assault and one count each of stalking and aggravated domestic battery. The
complaint was later amended to add charges of criminal threat and interference with law
enforcement. In the second case, the State charged Nickels with aggravated domestic
battery and two counts of criminal threat. In his third case, the State charged Nickles with
kidnapping, aggravated domestic battery, and domestic battery.


         Quentin Pittman was appointed to represent Nickles on the charges, and the cases
were consolidated for trial over Nickles' objection. Around the same time, the district
court suspended the proceedings to conduct a competency evaluation of Nickles. The
district court later determined Nickles was competent and resumed the proceedings.
Nickles and the State subsequently entered into a plea agreement addressing all three
cases. Consistent with the plea agreement, on February 20, 2020, Nickles pled no contest
to one count of aggravated domestic battery in each case. In exchange for his pleas, the
State dismissed the remaining counts and agreed not to file charges in two other potential
cases.


         The following week, Nickles filed a pro se motion to withdraw his pleas. Nickles'
motion claimed, among other things, that Pittman misled and coerced him into signing
the plea agreement. Terry Beall was appointed to represent Nickles on his pro se motion
to withdraw his pleas. Beall then also filed a motion to withdraw pleas, and a hearing was
held on the motions.



                                              2
       At the hearing on Nickles' motions to withdraw his pleas, Pittman was the sole
witness, and he testified about his actions leading up to Nickles ultimately entering his
pleas. Pittman testified that either he or his investigator met with Nickles at the detention
center on at least 10 occasions throughout Pittman's representation. Pittman stated that
they intended to go to trial prior to receiving the plea offer because "[f]rankly, what
[Nickles] wanted and what the State wanted was kind of far apart." Even so, Pittman
testified he took the plea deal to Nickles and explained the plea deal to Nickles using his
usual precautions, stating:


       "Well, the only precautions I took were what I would take with any client, which is when
       I met with [Nickles] I made sure he understood what the documents are, made sure that
       he had a grid, which I provided him, made sure he knew what the potential penalties
       were—and in this case it was fairly easy, which was three sevens—and made it very clear
       to him that it didn't matter to me what he did. What mattered was that he made an
       informed decision."


       Pittman's testimony reflects, given the prior issues with competency, he "made a
concerted effort to make sure that [Nickles] understood exactly what we were talking
about."


       Pittman could not remember the date he first took the written plea agreement to
Nickles but testified he showed Nickles the written plea agreement four days before the
plea was entered, and they discussed the plea offer for more than an hour. Even so,
Pittman clarified Nickles was aware of the plea agreement's terms prior to the meeting:


       "So what [Nickles] and I had talked about, and I'd met him previously in the week, is
       [Nickles] understood that they'd made an offer to him and [Nickles] understood that there
       was a drop-dead date for that offer. So when I went to go talk to him the last time before
       we went to court, my question simply was is this—do you want to do this and what the
       pros and cons were."




                                                    3
       Pittman went on to explain he spoke to Nickles about the plea agreement and
Nickles "knew what the offer was. We went over it." And Pittman reiterated that Nickles
was aware of the terms despite not having the written document because they had
previously discussed it. But because Nickles was unsure if he wanted to accept the plea
offer, Pittman did not have him sign the documents and suggested Nickles give him an
answer when they met in court for the plea hearing. Nickles ultimately signed the plea
agreement the morning of the plea hearing.


       After arguments from the parties, in which Beall argued Nickles "felt rushed" and
did not understand the plea agreement, the district court denied the motion. The district
court concluded Pittman provided competent counsel and "the great weight of the
evidence" showed Nickles was not misled, coerced, or threatened. The district court
further found Nickles was not rushed into the decision and "[t]he facts are totally contrary
to his allegations in his motion that it was within 24 hours of discussing it."


       After the hearing, Pittman reviewed his files and determined the dates he visited
Nickles. At the hearing, Pittman approximated meeting with Nickles to discuss the plea
agreement on February 16, 2020. But upon reviewing his files, Pittman determined the
conversation occurred two days later, on February 18, 2020. The parties stipulated to
these facts. Based on the stipulation, Beall filed a second amended motion to withdraw
Nickles' pleas. His motion alleged Pittman "did not explain to him his rights and the plea"
on February 18, 2020, during the jail meeting.


       The district court addressed the motion immediately prior to Nickles' sentencing.
Nickles testified and claimed Pittman inaccurately informed him of his potential
sentence. Making this claim for the first time while testifying, Nickles alleged Pittman
told him the State's plea offer called for 60 months' imprisonment, "so that's why [he]
signed the plea and went on to accept it." It was not until after Nickles "signed it and
everything else" that Pittman informed Nickles that the plea agreement called for a 102-


                                              4
month sentence. Nickles also testified that Pittman did not have the written plea
agreement with him during the jail meeting and Nickles did not see the written agreement
until he was brought in for the plea hearing.


       Upon making its factual findings, the district court noted the discrepancies
between the testimony of Pittman and Nickles and determined Pittman's testimony was
more credible. Based on the evidence and its credibility determination, the district court
denied Nickles' motion to withdraw his plea in all three cases. Even though the cases
were consolidated for trial, the district court proceeded to sentence Nickles separately in
each case. Based on Nickles' criminal history score of A and the severity level of his
crimes of conviction—severity level 7 nondrug person felonies—the district court
sentenced Nickles to 34 months' imprisonment for each conviction. The district court
then ordered those sentences to run consecutive for a total controlling term of 102
months' imprisonment.


                                         ANALYSIS


The district court properly exercised its discretion in denying Nickles' motions to
withdraw his pleas.


       Nickles first argues the district court abused its discretion in denying his motions
to withdraw pleas because he did not knowingly enter his pleas and Pittman provided
lackluster advocacy when he misinformed Nickles of his potential sentence under the
plea agreement. The State contends the district court did not abuse its discretion because
it found Pittman's testimony credible.


       A district court may allow a defendant to withdraw a guilty or nolo contendere
plea for good cause any time before sentencing. K.S.A. 2020 Supp. 22-3210(d)(1).
Appellate courts review such decisions for an abuse of discretion, which occurs when a


                                                5
district court's decision is arbitrary, fanciful, or unreasonable, or is based on an error of
law or fact. State v. Frazier, 311 Kan. 378, 381, 461 P.3d 43 (2020).


       When determining whether a defendant has demonstrated good cause to withdraw
a plea, a district court generally looks to the following three factors from State v. Edgar,
281 Kan. 30, 36, 127 P.3d 986 (2006): (1) whether the defendant was represented by
competent counsel; (2) whether the defendant was misled, coerced, mistreated, or
unfairly taken advantage of; and (3) whether the plea was fairly and understandingly
made. Frazier, 311 Kan. at 381. These factors should not "be applied mechanically and to
the exclusion of other factors." State v. Fritz, 299 Kan. 153, 154, 321 P.3d 763 (2014).
These factors establish "'viable benchmarks'" for the district court when exercising its
discretion, but the court "should not ignore other factors that might exist in a particular
case." State v. Schaefer, 305 Kan. 581, 588, 385 P.3d 918 (2016); see Frazier, 311 Kan.
at 382 (applying contract principles to good-cause showing).


       In showing good cause to withdraw a no-contest plea, the defendant is not required
to show his counsel was unconstitutionally ineffective; rather, the defendant may rely on
"'[m]erely lackluster advocacy'" to support good cause under the first Edgar factor.
Schaefer, 305 Kan. at 589. And to the extent the lower court's exercise of discretion is
informed by findings of fact, appellate courts will not reweigh evidence or reassess
witness credibility. State v. DeAnda, 307 Kan. 500, 503, 411 P.3d 330 (2018).


       Although Nickles does not frame his issue under the Edgar factors, he seems to
argue all three factors weigh in favor of allowing him to withdraw his pleas. But to reach
this conclusion, Nickles exclusively argues Pittman "intentionally or unintentionally"
misled him when Pittman advised him that his "criminal history score would only count
against the first conviction, and he would be criminal history I on the two remaining
counts. Had this advice been correct, under the plea agreement [Nickles] would have
received a controlling sentence of 60 months."


                                               6
       Nickles fails to identify any new arguments not already considered by the district
court in denying his motions. Instead, Nickles asks us to reweigh the same evidence
presented to the district court and come to a different conclusion. He attempts to avoid
directly asking us to reassess witness credibility by arguing "there was no credibility
determination to be made because Mr. Pittman's testimony and Mr. Nickles' testimony
did not conflict." He seems to suggest because his testimony was not directly
contradictory to Pittman's, the district court's credibility determination was erroneous.


       But Nickles' attempt to circumvent the district court's credibility determination is
misguided. Nickles did not make any claim Pittman erroneously advised him of the
potential sentence until he testified at the hearing on his second motion to withdraw his
pleas. This claim was not asserted in any of his written motions to withdraw his pleas,
and Nickles did not testify to or allege as much at the evidentiary hearing on his first
motion. Nickles did not make this claim until after Pittman testified; thus, we find it
unpersuasive he now contends Pittman's testimony did not contradict his own.


       In any event, Nickles' argument regarding witness credibility narrowly points out
specific allegations Pittman did not contradict. This argument is unpersuasive. If we were
to take this approach, witness credibility findings would be improperly reassessed in any
appeal wherein the witness did not directly contradict the testimony of another. Although
the district court's credibility determination could have been clearer, its decision reflects
it weighed the evidence and the credibility of testimony given by Nickles and Pittman in
determining Nickles' plea was knowingly and voluntarily entered. The district court
specifically found "there was no evidence of any kind of lackluster advocacy on the part
of Mr. Pittman or incompetence for that matter," and it reiterated that it confirmed with
Nickles he was understandably making the plea when it was entered.


       Nickels' argument only challenges the district court's credibility determination—
presumably because the district court's finding leaves little room for argument on appeal.


                                              7
But his testimony, which the district court explicitly rejected, is the only evidence
supporting his argument. Because Nickles does not advance any other arguments
challenging the district court's denial of his motions to withdraw his pleas, he has not
shown the district court abused its discretion. He fails to demonstrate that no reasonable
person would agree with the district court or that its decision was based on an error of
fact or law. See DeAnda, 307 Kan. at 503.


K.S.A. 2020 Supp. 21-6819(b), as applied, violates Nickles' rights under the Equal
Protection Clause of the Fourteenth Amendment to the United States Constitution.


       Nickles argues K.S.A. 2020 Supp. 22-6819(b)(4), as applied, violated his equal
protection rights. Nickles acknowledges the issue was not raised below but asserts it can
be considered for the first time on appeal because (1) "the newly asserted theory involves
'only a question of law arising on proved or admitted facts and the issue is finally
determinative of the case'" and (2) consideration of the theory "'is necessary to serve the
ends of justice or to prevent denial of fundamental rights.'" State v. Johnson, 309 Kan.
992, 995, 441 P.3d 1036 (2019).


       Although Nickles' cases were consolidated for trial, the district court sentenced
him separately in each case. Nickles argues his equal protection rights were violated
because the district court treated him differently from criminal defendants sentenced for
multiple convictions based on charges in a single charging document. We agree.


       The Equal Protection Clause of the Fourteenth Amendment provides: "No State
shall . . . deny to any person within its jurisdiction the equal protection of the laws." U.S.
Const. amend. XIV, § 1. In other words, the crux of the Equal Protection Clause is that
"all persons similarly situated should be treated alike." Cleburne v. Cleburne Living
Center, Inc., 473 U.S. 432, 439, 105 S. Ct. 3249, 87 L. Ed. 2d 313 (1985); State v.
Gaudina, 284 Kan. 354, 372, 160 P.3d 854 (2007). However, the United States


                                              8
Constitution "does not require that all persons receive identical treatment, but only that
persons similarly situated with respect to the legitimate purpose of the law receive like
treatment." 284 Kan. at 372.


          Nickles relies heavily on State v. Dixon, 60 Kan. App. 2d 100, 492 P.3d 455, rev.
denied 314 Kan. 856 (2021), to support his equal protection violation claim. The State
asserts Dixon was incorrectly decided, both in reaching the issue despite a lack of
preservation and in finding K.S.A. 2020 Supp. 22-6819(b)(4), as applied, violated the
Equal Protection Clause of the Fourteenth Amendment to the United States Constitution.


          The Dixon panel held K.S.A. 2020 Supp. 21-6819(b)(4), the sentencing provision
commonly known as the "double rule," violated Dixon's equal protection rights because
the statute treated arguably indistinguishable classes of defendants differently and the
statute did not pass rational basis scrutiny. 60 Kan. App. 2d at 134, 138. The Dixon panel
found that K.S.A. 2020 Supp. 21-6819(b)(4) creates two classes of similarly situated
individuals who are treated differently: "(1) defendants who had one trial on multiple
counts charged in one charging document and (2) defendants who had one trial on
multiple counts charged in separate charging documents consolidated for trial based on a
finding that the charges could have been brought in one charging document." 60 Kan.
App. 2d at 133-34. The only real difference between the two classes of defendants was
the number of cases in which the charges are filed. 60 Kan. App. 2d at 134. The panel
concluded there was no rational basis justifying this disparate treatment. 60 Kan. App. 2d
at 139.


          We find Dixon well-reasoned and persuasive and apply the same reasoning here.
We note two other panels of our court have adopted the reasoning in Dixon. See State v.
Myers, 62 Kan. App. 2d 149, 184-92, 2022 WL 1052077, at *22-27 (No. 123,439, filed
April 8, 2022), petition for rev. filed April 29, 2022; State v. Fitzgerald, No. 123,121,
2022 WL 815839, at *4-6 (Kan. App. 2022) (unpublished opinion), petition for rev. filed


                                               9
March 28, 2022. Like the Fitzgerald panel, we are unpersuaded by the State's arguments
against Dixon. See Fitzgerald, 2022 WL 815839, at *4. The State made a similar
argument in Myers, suggesting Myers was really challenging the prosecutorial discretion
as his case could have been tried separately because his cases were not subject to
compulsory joinder. We are unpersuaded by the State's argument in Myers as well. We
agree with the prior panels and find Nickles can raise this issue for the first time on
appeal based on the preservation exceptions argued in his brief. See Myers, 62 Kan. App.
2d at 182, 2022 WL 1052077, at *21; Dixon, 60 Kan. App. 2d at 131-32; Fitzgerald,
2022 WL 815839, at *4.


       Like the defendants in Dixon, Myers, and Fitzgerald, Nickles was charged with
multiple crimes in multiple cases, the cases were consolidated before trial, and Nickles
was convicted of multiple crimes. In a "multiple conviction" case, the district court may
impose concurrent or consecutive sentences subject to certain rules. See K.S.A. 2020
Supp. 21-6819(b). The district court must establish a "base sentence" for the primary
crime—the crime with the highest severity level. K.S.A. 2020 Supp. 21-6819(b)(2). The
base sentence is calculated by applying the defendant's full criminal history score to the
primary crime. K.S.A. 2020 Supp. 21-6819(b)(3). But the "[n]onbase sentences"—the
defendant's sentences for the remaining convictions—are calculated using a criminal
history score of I. K.S.A. 2020 Supp. 21-6819(b)(5). "The total prison sentence imposed
in a case involving multiple convictions arising from multiple counts within an
information, complaint or indictment cannot exceed twice the base sentence." K.S.A.
2020 Supp. 21-6819(b)(4).


       Here, the district court sentenced Nickles to 3 consecutive 34-month terms of
imprisonment for a total controlling sentence of 102 months. Had Nickles been charged
in a single complaint, his maximum sentence would have been 68 months—twice the
base sentence of 34 months. See K.S.A. 2020 Supp. 21-6819(b)(4). Because the district
court found each of Nickles' cases could have been brought in one charging document


                                             10
and consolidated those cases pursuant to K.S.A. 22-3203 and K.S.A. 22-3202(1), the
district court's failure to apply the double rule in K.S.A. 2020 Supp. 21-6819(b)(4) to the
overall felony sentences violated Nickles' right under the Equal Protection Clause.


       We agree with the prior panels of our court the proper remedy is to vacate Nickels'
sentences and remand for resentencing so he can receive the benefit of the double rule—
he cannot be sentenced to a total controlling term of more than twice the base sentence.
See Myers, 62 Kan. App. 2d at 193, 2022 WL 1052077, at *27; Dixon, 60 Kan. App. 2d
at 140-41; Fitzgerald, 2022 WL 815839, at *7.


       Affirmed in part, sentences vacated, and case remanded with directions.




                                            11